Order of the Supreme Court, New York County (Stanley Parness, J.), entered June 21, 1988, which granted petitioner’s application pursuant to CPLR article 78 to the extent of annulling that *366portion of the penalty imposed by respondent directing forfeiture of petitioner’s $1,000 compliance bond, leaving a 10-day deferred license suspension as the sole penalty, is unanimously reversed, on the law, and the penalty imposed by respondent reinstated, without costs.
Respondent State Liquor Authority found petitioner guilty of maintaining on its premises a "Sureshot” machine, a video display game similar to "Joker Poker”, in violation of Alcoholic Beverage Control Law § 106 (6) and 9 NYCRR 53.1 (t), prohibiting gambling on premises licensed to sell alcoholic beverages. The penalty imposed was a 10-day deferred suspension of license and forfeiture of the $1,000 compliance bond petitioner was required to post as a licensee. Respondent characterizes this penalty as "mild”, but IAS thought it excessive insofar as it directed forfeiture of the bond. As petitioner itself recognizes, several recent decisions of this court issued subsequent to IAS’s decision in this matter are directly on point and mandate a reversal (Matter of Norwood Pub v State Liq. Auth., 145 AD2d 322; Matter of Plato’s Cave Corp. v State Liq. Auth., 145 AD2d 322; Matter of Guastavino v State Liq. Auth., 145 AD2d 324). Concur — Murphy, P. J., Sullivan, Carro, Wallach and Rubin, JJ.